Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 21-BG-717

IN RE SCOTT ADKINS
                                                                  2019 DDN 151
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 980220

BEFORE: Thompson* and Beckwith, Associate Judges, and Fisher, Senior Judge.

                                 ORDER
                          (FILED— December 23, 2021)

       On consideration of the certified order from the Supreme Court of California
disbarring respondent from the practice of law in that jurisdiction; this court’s
October 29, 2021, order suspending respondent pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed; and
the statement of Disciplinary Counsel; and it appearing that respondent failed to file
either a response to this court’s order to show cause or his D.C. Bar R. XI, §14(g)
affidavit, it is

      ORDERED that Scott Adkins is hereby disbarred from the practice of law in
the District of Columbia. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM
       *Judge Thompson’s term expired on September 4, 2021, and she will continue
to serve as an Associate Judge until her successor is confirmed. See D.C. Code §
11-1502 (2012 Repl.). She was qualified and appointed on October 4, 2021, to
perform judicial duties as a Senior Judge and will begin her service as a Senior Judge
on a date to be determined after her successor is appointed and qualifies.